Citation Nr: 1437298	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  06-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for low back strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney



INTRODUCTION

The Veteran had active service from October 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2007 rating decision, the RO increased the rating of the service-connected status post Bartholin's gland excision from noncompensable (0 percent) to 10 percent disabling, effective July 11, 2007.  Subsequently, in January 2013, the RO assigned the 10 percent rating back to July 19, 2001.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the RO in October 2009.  

The Board remanded the claims on appeal for further development in January 2011.  

In a July 2013 decision, the Board denied a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee; a rating in excess of 10 percent for limited flexion of the left knee; and a rating in excess of 10 percent for a low back strain.  In addition, the Board denied entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder.  In addition, the Board remanded the issues of entitlement to a compensable evaluation for status post Bartholin's gland excision prior to July 11, 2007, and an evaluation in excess of 10 percent beginning July 11, 2007.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an April 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision with regard to the issue of an increased rating for low back strain only and remanded the matter to the Board.

The Board notes that the issues which were remanded are still under development at the AOJ and are not the subject of this decision.


FINDING OF FACT

The Veteran's low back strain is manifested by forward flexion limited to, at worst, 50 degrees with consideration of pain and pertinent factors; flexion is not further limited and there is no ankylosis of the spine.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for low back strain have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2005 letter (followed by later VCAA notification) letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In addition, the Board notes that while additional medical records were received subsequent to the last AOJ review, they do not address the level of severity of the Veteran's low back disability, so there is no prejudice to the Veteran that these records were not initially reviewed by the AOJ.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).



Rating

The Veteran and her spouse contend that her back disability limits her physical abilities with regard to prolonged sitting, standing, and walking.  She also has trouble bending, twisting, bending over, and lifting more than light weight.  An employer of the Veteran supports these contentions.  The Veteran is certainly competent to report symptoms such as pain and the lay persons can relay what they can observe.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has been examined on multiple occasions per below.  The Board will consider the objective findings as well as  the subjective assertions.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Diagnostic Codes 5237 through 5243 are applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral or cervical strain.  The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, a summary of which is as follows:

First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.   See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).

Fourth, each range of motion should be rounded to the nearest 5 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).

Fifth, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Sixth, disabilities of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis or both segments. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

Additionally, the Board notes that Diagnostic Code 5243 governs ratings of intervertebral disc syndrome, either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A maximum 60 percent rating is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent rating is assigned with the incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurological disabilities separately using evaluation criteria for the post appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran was afforded a VA examination in October 2004.  She reported low back pain in the midline area.  She reported an increase in pain with weather changes, laying down too long, standing too long (as little as 10 minutes at times), walking more than one and half blocks, carrying something, or sitting for 20-30 minutes.  She stated she did not use assistive devices.  The Veteran also noted that her back interfered with her employment because she was working as a dental technician and her back limited her ability to lean over.  She also reported that she had to get help to clean the house.  Upon examination, it was noted the Veteran stood without abnormal curvatures.  She exhibited flexion to 70 degrees with pain, but could flex further to 80 degrees.  She had 20 degrees of side tilt in either direction and 15 degrees of extension. There was pain with both left side tilt and extension. She could rotate 60 degrees in either direction with mild discomfort. The Veteran did have impaired function as a result of pain, fatigue, weakness, or lack of endurance following repetitive use.  Straight leg raising was negative with normal sensory findings and reflexes.  The examiner noted that pain likely caused the Veteran to lose an additional 10 degrees of motion (or 60 degrees on flexion).  She reported flare-ups of short duration.  There was no muscle spasm, weakness, or tenderness.  Neurological examination did not show motor or sensory deficit.  There was no atrophy, abnormal tone, or loss of strength.  X-rays associated with the examination did not reveal any abnormalities.  A magnetic resonance imaging (MRI) of the lumbar spine conducted in May 2003 did not show any abnormality. She was diagnosed with low back strain.

The Veteran was afforded a VA examination in October 2005.  She reported pain at a level of 7/10 particularly at night limiting sleep.  She noted the pain radiated into her legs.  She stated she did not use a brace and had no incapacitating episodes in the previous year.  She reported no incoordination, excess fatigability, or weakened movements.  Upon examination it was noted she had pain on palpation of the paraspinal lumbar musculature, but no spasm.  She exhibited flexion to 70 degrees with pain, extension to 30 degrees with pain, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right and left lateral rotation to 30 degrees.  She was diagnosed with chronic lumbosacral strain.

The Veteran was afforded another examination in July 2007. She complained of chronic low back pain located mostly in the midline in the lower lumbar region with some radiation up the spine and into the lower buttock area when standing or walking as little as five minutes.  She did not report wearing a back brace.  She stated she had flare-ups in the past that required self imposed bed rest.  She reported bed rest for 10-15 days in the previous year.  There was no doctor-prescribed bed rest.  Her bowel and bladder were intact. She did have increased limitations with repetitive use as evidenced by decreased walking and standing times.  Upon examination, the Veteran had a normal gait.  She exhibited mild tenderness to palpation in the midline L4 to S1, and over both SI joints.  She exhibited active and passive flexion to 90 degrees with some midline low back pain, extension to 20 degrees with some low back pain in the midline and left buttocks, lateral bend 20 degrees left and right with some left buttocks pain with maximum lateral bend right.  Rotation was 20 degrees right and left with low back pain with maximum rotation to the left. Repetitive motion was done through three cycles and she complained of increased low back pain.  The Veteran was diagnosed with chronic lumbar strain with occasional flare-ups.  X-rays associated with the examination revealed no evidence of compression fracture and intervertebral spaces were maintained.

The Veteran was afforded a VA examination in December 2012.  She was diagnosed with chronic lumbar strain.  She reported chronic pain in the mid thoracic paraspinal musculature and chronic pain in the lower lumbar musculature.  She further noted increased pain with bending, lifting, standing, or sitting in one place over five minutes.  It was noted that she currently worked in a clerical position and was able to handle her position.  She did not report any flare-ups.  Upon examination, the Veteran exhibited flexion to 90 degrees or greater with pain beginning at 50 degrees, extension to 25 degrees with pain beginning at 20 degrees, right and left lateral flexion to 25 degrees with pain beginning at 20 degrees, right and left lateral rotation to 25 degrees with pain beginning at 25 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Upon repetitive use testing, the Veteran exhibited flexion to at least 90 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, right and left lateral rotation to 25 degrees.  There was no additional limitation of motion upon repetitive use testing.  Additional functional loss or impairment included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was bilateral muscular tenderness at the mid thoracic and lower lumbar musculature.  The Veteran had normal muscle strength, normal reflexes, and normal sensory findings.  The straight leg raising test was negative and there was no evidence of radiculopathy.  There was no nerve root involvement that the Veteran did not have intervertebral disc syndrome or incapacitating episodes.  The Veteran did not report using any assistive devices.  X-rays associated with the VA examination revealed no arthritis, vertebral fracture, or any other significant diagnostic test findings.  The examiner noted that the Veteran's lumbar spine disorder did impact her ability to work in that she would be unable to engage in manual labor, prolonged standing, bending, and lifting.  However, she is able to engage in sedentary sitting employment. 

The evidence reflects that the Veteran's low back disorder results in forward flexion limited to, at worse, 50 degrees with pain and other pertinent factors per DeLuca.  This type of limitation was exhibited throughout the duration of the appeal period as the October 2004 examination reflected that pain limited flexion to 60 degrees, also.  The Veteran has generally been able to move her spine in flexion to 70 to 90 degrees, but DeLuca factors (and specifically pain) limit motion functionally, as noted, to at worse 50 degrees.  Motion was not limited to 30 degrees, even considering DeLuca factors and there was no ankylosis of the spine.

The Board acknowledges the Veteran's statements that her service-connected low back is worse than the assigned rating and agrees.  Her low back disorder warrants a 20 percent rating because, functionally and as due to pain, forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  The Veteran's representative recently indicated that a 20 percent rating.  However, in any event, the Board finds that an even higher rating is not warranted since forward flexion of the thoracolumbar spine is 30 degrees or less to include with consideration of DeLuca factors, and there is no favorable ankylosis of the entire thoracolumbar spine.

The Board further notes that the Veteran is not service-connected for disc disease such that a rating predicated on intervertebral disc syndrome is warranted.  Moreover, there have not been periods of prescription-prescribed bedrest nor is there neurological dysfunction due to the low back strain.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent for low back strain.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine disorder with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her claim.  There is no persuasive evidence in the record to indicate that the spine disability on appeal would, by itself, cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating; it was noted that she is capable of employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to a 20 percent rating for low back strain is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


